11 HO -/g
                                   ELECTRONIC RECORD




COA # 14-14-00702-CR                                 OFFENSE: Indecency with a Child


STYLE: Patrick Dale Earvin v The State of Texas      COUNTY: Harris

                                                                        -th
COA DISPOSITION: Affirmed                            TRIAL COURT: 177in District Court


DATE: July 7, 2015   Publish: No                      TC CASE #:1357121




                                   IN THE COURT OF CRIMINAL APPEALS




STYLE: Patrick Dale Earvin vThe State of Texas


CCA#


     APPBLLAHT^S                       Petition    CCA Disposition: lfl/Omf£_ tl¥fmt
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                   JUDGE:

DATE: lljtVfas                                     SIGNED:                      PC:

JUDGE:      hP. OUAssd^-                           PUBLISH:                     DNP:




                                                                                         MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                        JUDGE:


                                                                               ELECTRONIC RECORD